DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23–29 and 32–43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 indicates that the slab of structured packing material has a depth ranging from 2 to 15 meters.  Claim 23 also indicates that the structured packing material comprises a dimension between the first and second opposed dominant faces between 1 and 15 meters.  Claim 23 is indefinite, because the depth of the structure packing material, and the dimension between the first and second opposed dominant faces appear to refer to the same dimension of the structured packing.  However, these dimensions are claimed as having different sizes.  Further clarification is required.
Claims 24–29 and 32–43 are indefinite because they depend from claim 23.


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 43 requires that the structured pacing material is positioned such that the flow of the liquid through the structured packing material is in a mean flow direction from the second opposed dominant face toward the first opposed dominant face.
The disclosure does not provide written description support for these features.  Rather, Fig. 1 of the disclosure illustrates a mutually exclusive configuration, where liquid flows through the structure packing material in a direction perpendicular to the first and second opposed dominant faces 14.  Spec. dated Apr. 15, 2019 (“Spec.”) Fig. 1, p. 14, lls. 20–24.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 23–29, 31–39, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen et al., US 6,068,686 (“Sorensen”) in view of Fornai et al., US 2003/0056648 (“Fornai”) in further view of Hoffman et al., US 6,372,022 (“Hoffman”).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen in view of Fornai in further view of Hoffman and in further view of Meski et al., US 2005/0280168 (“Meski”).
Claim 23 describes a facility that is intended for removing carbon dioxide from atmospheric ambient air.  The facility comprises a liquid having a capacity to absorb 
Each of the three-dimensional modules is configured to support at least a portion of structured packing material, comprising a plurality of corrugated sheets arranged to define a plurality of flow passages.  The structured packing material is positioned to receive an atmospheric ambient air flow in a direction from a first opposed dominant face, through the plurality of flow passages, and toward a second opposed dominant face opposite the first dominant face.  The structured packing material is positioned to receive the liquid through the plurality of flow passages.  The portions of the packing material that are enclosed in the three-dimensional modules form a slab of structured packing material, defined by a length dimension between 10 and 100 meters, a height dimension between 7 and 50 meters, and a depth dimension between 2 and 15 meters.  
The facility further comprises a fan positioned to influence the flow of air through at least a section of one of the first or second opposed dominant faces.  The structured packing material comprises a dimension between the first and second opposed dominant faces that is parallel to the flow the air flow, between 1 and 15 meters.  The fan is positioned to circulate the air flow through the flow passages to bring the carbon dioxide into contact with the liquid.  
The facility further comprises a pump and a control valve, in combination, that apply the liquid over the structured packing material at a first flow rate of the liquid during a first portion of a time duration. The first portion comprising a sufficient time duration to replace a previous portion of the liquid on the packing material with a new 
Note that the preamble limitations indicating that the facility is a “carbon dioxide capture” facility “for removing carbon dioxide from atmospheric ambient air” fail to patentably distinguish over the prior art, because they describe the intended use, rather than the structure of the apparatus.  See MPEP 2111.02(II).  
Additionally, note that the “atmospheric ambient air” is not a positively recited structural element of the claimed facility.  Therefore, the limitations describing the ambient air, fail to patentably distinguish over the prior art.  See MPEP 2115.
Note also that the disclosure fails to indicate that the dimensions of the structured packing material that are at least partially enclosed by the three-dimensional modules, is critical to the operation of the device. Rather, the disclosure indicates that the packing material can have these dimensions, without explaining the importance of the claimed ranges.  Spec. p. 15, lls. 2–5.
Furthermore, note that the limitations describing the operation of the pump and the control valve, fail to patentably distinguish over the prior art, because they describe the manner in which the device is intended to be used instead of its structure.  See MPEP 2114(II).
Note also that the disclosure teaches that a sodium hydroxide solution can be used as the carbon dioxide absorbent liquid.  Spec. p. 19, lls. 8–12.
Sorensen discloses a scrubber system (corresponding to the claimed “carbon dioxide capture facility) for removing pollutants from gas.  Sorensen Fig. 2, col. 2, lls. 31–42.  The scrubber system comprises a liquid chemical reagent.  Id. at col. 6, lls. 36–46.  The liquid chemical reagent corresponds to the “at least one liquid having a capacity to absorb atmospheric carbon dioxide” because it can be comprised of sodium hydroxide.  Id.  
The scrubbing system comprises a structural framework (the framework seen in Fig. 1).  Sorensen Fig. 1, col. 5, lls. 1–18, col. 6, lls. 58–67.  The scrubbing system also comprises a first stage scrubber 25 arranged upstream of a second stage scrubber 26.  Id. The first stage scrubber 25 comprises a housing 40, and the second stage scrubber 26 comprises a housing 60.  Id.  The two housings 40, 60 are interconnected with one another.  Id.  Therefore, the housings 40, 60 correspond to the “plurality of interconnected structural members so to form a plurality of three-dimensional modules that are in airflow communication.”  
Each housing 40, 60 is configured to support media 42, 62.  Sorensen Fig. 2, col. 5, lls. 1–18, col. 7, lls. 1–10.  The media 42, 62 comprises a structured packing material, arranged to define a plurality of flow passages, because the media 42, 62 is porous, allowing gas to flow through.  Id. at col. 5, lls. 13–18.  The media 42, 62 is positioned to receive gas flow in a direction from an upstream face of each media 42, 62 (the “first opposed dominant face”), through the flow passages, and toward the downstream face of each media 42, 62 (the “second opposed dominant face”).  Id.  The media 42, 62 is positioned to receive the liquid chemical reagent through the plurality of flow passages.  Id. at col. 5, lls. 35–48.  The portions of the media 42, 62 that are enclosed by the Id. at col. 5, lls. 1–18, col. 7, lls. 1–10.
The system also comprises a fan 93 positioned to influence the flow of gas through the media 42, 62.  Sorensen Fig. 1, col. 6, lls. 23–38.  The media 42, 62 comprises a dimension between the upstream and downstream faces.  Id. at col. 5, lls. 35–48.  The fan 93 is positioned to circulate gas through the flow passages of the media 42, 62 to bring the gas into contact with the liquid chemical reagent.  Id. at col. 6, lls. 23–38.  
The system further comprises two pumps 48, 68 that apply liquid over the media 42, 62.  Sorensen Fig. 6, col. 5, lls. 29–40, col. 7, lls. 51–58.

    PNG
    media_image1.png
    985
    1273
    media_image1.png
    Greyscale

Sorensen differs from claim 23 because, while it teaches that the media 42, 62 comprises a packed material, it does not disclose that the media 42, 62 comprises a plurality of corrugated sheets.
Sorensen also differs from claim 23 because it does not disclose the dimensions of the media 42, 62, and therefore does not provide enough information to teach the claimed dimensions.
Sorensen further differs from claim 23, because it does not disclose a control valve in conjunction with the pumps 48, 68.
Regarding the first issue, Fornai teaches a scrubbing system, that uses a liquid to remove contaminants from a gas.  Fornai Fig. 1, [0019], [0041].  The liquid is applied to a structured packing material, such as Mellapak.  Id. at [0027], [0028].  Mellapak is a is a material comprising a plurality of corrugated sheets defining a plurality of flow passages.  See e.g., Rittner et al., US 5,281,479, col. 1, lls. 33–50.  It would have been obvious to substitute Fornai’s Mellapak structured packing material, in place of the packing material used to manufacture Sorensen’s media 42, 62, because this would simply represent substituting one known packing material for another, with a reasonable expectation of success.  See MPEP 2143(I)(B) (the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art, when the substitution would produce predictable results); MPEP 2144.07 (the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
Regarding the second issue, “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an 
Here, the dimensions of Sorensen’s media 42, 62 could be scaled up or down, depending on the desired volume of the device.  A person of ordinary skill in the art would understand that changing the size of the media 42, 62 would not significantly affect the function of the device, other than it would affect the amount of gas that can be processed by the scrubber.  Additionally, the Applicant has provided no evidence that the particular range is critical, because there is no evidence that the range produces unexpected results.  Spec. p. 15, lls. 2–5.  Therefore, the limitations describing the dimensions of the packing material, fail to patentably distinguish over the prior art.
Regarding the third issue, Sorensen’s pumps 48, 68 are operated by a controller, to control the flow rate of liquid supplied to the media 42, 62.  Sorensen col. 11, lls. 25–41.  Hoffman discloses a flow control device 207 for controlling the flow of liquid that is supplied to a packed column 214.  Hoffman Fig. 2, col. 4, lls. 7–19.  The flow control device 207 comprises a metering pump and a servo control valve.  Id.  It would have been obvious to use Hoffman’s flow control device 207, in place of Sorensen’s pump arrangement, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).

    PNG
    media_image2.png
    880
    726
    media_image2.png
    Greyscale

Claim 24 requires for the device of claim 23, the structured packing material is positioned such that the flow of the liquid through the structured packing material is in a mean flow direction that is parallel to a plane defined by the first and second opposed dominant faces.
Sorensen teaches this feature because the liquid flows from the top to the bottom of the media 42, 62.  Sorensen Fig. 1, col. 5, lls. 29–48.
Claim 25 requires for the device of claim 24, the structured packing material is also positioned to allow the liquid to flow through the structured packing material by gravity.
Sorensen teaches this feature because the liquid flows from the top to the bottom of the media 42, 62.  Sorensen Fig. 1, col. 5, lls. 29–48.
Claim 26 requires for the device of claim 24, the structured packing material is positioned such that the first and second opposed dominant faces are vertically oriented.
In Sorensen, the upstream and downstream faces of the media 42, 62 are vertically oriented, as seen in Fig. 1.
Claim 27 requires for the device of claim 23, the dimension between the first and second opposed dominant faces that is parallel to the flow of the ambient air flow is between 1 and 3 meters.
As noted, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.”  MPEP 2144.04(IV)(A).  Additionally, the “law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieve unexpected results relative to the prior art range.  MPEP 2144.05(III)(A).
Here, the dimensions of Sorensen’s media 42, 62 could be scaled up or down, depending on the desired volume of the device.  A person of ordinary skill in the art would understand that changing the size of the media 42, 62 would not significantly affect the function of the device, other than it would affect the amount of gas that can be processed by the scrubber.  Additionally, the Applicant has provided no evidence that the particular range is critical, because there is no evidence that the range produces unexpected results.  Spec. p. 15, lls. 2–5.  Therefore, the limitations describing the dimensions of the packing material, fail to patentably distinguish over the prior art.
Claims 28 and 42 require for the device of claims 23 and 25, respectively, a speed or direction of the fan can be selectively controlled based on a direction of wind incident on the structured packing material.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 29 requires for the device of claim 28, the fan comprises a part of a fan wall adjacent at least one of the first or second opposed dominant faces of the structured packing material.
In Sorensen, the wall of dry scrubber 27 that connects to the second scrubber 26, corresponds to the “fan wall” because the fan 93 is contained in the dry scrubber 27.  Sorensen Fig. 2, col. 4, lls. 45–56, col. 10, lls. 23–38.  This wall is adjacent to the downstream face of the media 62 in the second scrubber 26.  Id.
Claim 32 requires for the device of claim 23, the liquid comprises a hydroxide solution.  Claim 33 requires for the device of claim 32, the hydroxide solution comprises a sodium hydroxide solution.
In Sorensen, the liquid is a sodium hydroxide solution.  Sorensen col. 6, lls. 41–57.
Claim 34 requires for the device of claim 34, the second flow rate is zero.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  See 
Claim 35 requires for the device of claim 23, the predetermined duty cycle is between 1% and 50% such that the first portion of the time duration is between 1% of the time duration and 50% of the time duration.  
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 36 requires for the device of claim 23, the fan is positioned to influence flow of ambient air through the at least a portion of the structured packing material during the second portion of the time duration.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 37 requires for the device of claim 23, the liquid and the structured packing material cooperatively achieve a liquid holdup that provides an increased carbon dioxide capture rate relative to the carbon dioxide capture facility operating with the pump and the control valve constantly at a flow rate equal to an average rate of the first and second flow rates.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 38 
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 39 requires for the device of claim 23, the pump and the control valve, in combination, circulate the liquid through a liquid distributor system and to the structured packing material.
Sorensen’s device comprises a conduit assembly 45, 64 for each of the first and second scrubbers 25, 26, which provide the liquid reagent onto the media 42, 62.  Sorensen Fig. 1, col. 6, lls. 6–15, col. 7, lls. 16–20.  The conduit assemblies 45, 64 correspond to the “liquid distributor system.”  Sorensen’s pumps 48, 68 provide liquid to the conduit assemblies 45, 64.  Therefore, Hoffman’s pump and control valve will provide the liquid to the conduit assemblies 45, 64 when the pump and control valve are used in place of the pumps 48, 68.
Claim 40 requires for the device of claim 23, the structured packing material comprises one or more dead spots.  Dead spots are flaws in the packing material which are not wetted.  Spec. p. 9, lls. 5–10.
It would have been obvious for Sorensen’s media 42, 62 (substituted with Mellapak in view of Fornai) to comprise at least one dead spot, because the manufacturing process for structured packing materials, produces imperfections.  See Meski [0048].
Claim 41 requires for the device of claim 23, the structured packing material defines a plurality of cross-flow passages.  The term “cross-flow” means the direction of 
Sorensen teaches this feature because the liquid is applied to the top of the media 42, 62, while the gas flows from inlet 22 toward outlet 23, perpendicular to the liquid.  Sorensen Fig. 1, col. 5, lls. 19–48.
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 23–29, 34–39 and 41–43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fornai in view of Sorensen or Hopkins, US 2002/0182125 (“Hopkins”) in further view of Bohanon, US 4,031,180 (“Bohanon”), and optionally in view of Chowdhury et al., US 2004/0245188 (“Chowdhury”).
Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fornai in view of Sorensen in further view of Bohanon and in further view of Chowdhury.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fornai in view of Sorensen in further view of Bohanon in further view of Meski, and optionally in view of Chowdhury.
Fornai disclsoes an air cleaning apparatus (corresponding to the “carbon dioxide facility”), which uses a scrubbing liquor (the “at least one liquid”) to remove gaseous contaminants from ambient air.  Fornai Fig. 1, [0019], [0041].  The scrubbing liquid has a capacity to absorb atmospheric carbon dioxide because it can have a basic pH.  Id
Fornai’s apparatus also comprises a structural framework (the structure of the device seen in Fig. 1) that comprises a three-dimensional module (the packed column scrubber 3).  Fornai Fig. 1, [0028].  The three-dimensional module is configured to support a structured packing material 19, such as Mellapak, having a high surface area for contact between the ambient air and scrubbing liquor.  Id. at [0027], [0028].  Mellapak is a material comprising a plurality of corrugated sheets defining a plurality of flow passages.  See e.g., Rittner et al., US 5,281,479, col. 1, ll. 33–50.  Ambient air flows through passages in the packing material 19 in the direction from inlet 1 to outlet 2.  Id. at Fig. 1, [0028].  Therefore, the inlet side of the packing material 19 is the “first opposed dominant face,” the outlet side of the packing material 19 is the “second opposed dominant face” while the flow passages in the material 19 are the “plurality of flow passages.”  The structured packing 19 is positioned to receive the liquid through the plurality of flow passages, because scrubbing liquor is applied to the downstream side of the packing material 19, and the liquid flows through the packing material 19 in the counter direction to the ambient air.  Id. at Fig. 1, [0028].  The packing material forms a slab defined by a length, height and depth.  Id.  
The apparatus further comprises a blower 7 (i.e., a fan) positioned to flow the ambient air from the upstream to the downstream face of the packing 19.  Fornai Fig. 1, [0028].  The structured packing material 19 comprises a length between the upstream and downstream faces that is parallel to the flow of ambient air, as seen by the fluid flow arrows in Fig. 1.  The blower 7 is positioned to circulate the ambient air flow (which comprises carbon dioxide) through the flow passages in the packing material 19.  Id
The apparatus further comprises a pump 10, which is used to periodically apply the scrubbing liquor over the structured packing 19. Fornai Fig. 1, [0028], [0041].  

    PNG
    media_image3.png
    870
    562
    media_image3.png
    Greyscale

Fornai differs from claim 23, because it discloses a single scrubber unit 3.  Therefore, the reference fails to disclose a plurality of interconnected structural members to form a plurality of three-dimensional modules that are in airflow communication, as required by the claim.
Fornai also differs from claim 23, because it does not disclose the dimensions of the air purifying device.  Therefore, the reference fails to provide enough information to teach the claimed dimensions.
Fornai further differs from claim 23 because, while the device comprises a pumping system comprising pump 10 and nozzle 20 to apply scrubbing liquor onto the packing material 19, the reference does not explicitly teach a valve in conjunction with this pumping system.
Regarding the first issue, Sorensen discloses a gas scrubbing system 20 comprising two scrubbing units 25, 26 arranged in series.  Sorensen Fig. 1, col. 4, lls. 23–44.  The scrubbing units 25, 26 are supported by a common structural framework, and the scrubbing units 25, 26 are interconnected with one another.  Id.  Each scrubbing unit 25, 26 is a three-dimensional module.  Id. 
The arrangement in Sorensen is beneficial, because using two scrubbers 25, 26 in series enhances the effectiveness of the removal of pollutants from the contaminated gas.  Sorensen col. 7, lls. 59–67.   
With Fornai, it would have been obvious to provide a second scrubber 3, arranged in series downstream from the scrubber 3 seen in Fig. 1, in order to enhance the effectiveness of the device.  With this modification, it would have been obvious for both scrubbers 3 to be interconnected and supported by a common structural framework, because Sorensen illustrates this arrangement as being beneficial to support two scrubbers 25, 26 in series.  Sorensen Fig. 1, col. 4, lls. 23–44.  
As such, the common framework holding Fornai’s scrubbers 3 would correspond to the “structural framework” and the outer casing of the scrubbers 3 would correspond to the “plurality of interconnected structural members to form a plurality of three-dimensional modules.”

    PNG
    media_image1.png
    985
    1273
    media_image1.png
    Greyscale

Alternatively regarding the first issue, Hopkins discloses an air cleaner 20, which uses a liquid scrubber module 40 to remove contaminants from air.  Hopkins Fig. 3, [0002], [0080].  More than one cleaner 20 can be arranged in parallel, if necessary, to accommodate a particular large exhaust flow.  Id. at [0080].  

    PNG
    media_image4.png
    648
    784
    media_image4.png
    Greyscale

Therefore, with Fornai, it would have been obvious to provide two scrubbers 3, arranged in parallel next to one another, to accommodate a large flow of air.  It also would have been obvious for the two scrubbers 3 to be connected to one another, because this would merely represent integrating two parts together.  See MPEP 2144.04(V)(B).  The integrated structure of the two scrubbers 2 would correspond to the “structural framework of interconnected structural members.”  The casing of each scrubber 3 would correspond to the “plurality of three-dimensional modules.”  These modules would be in airflow communication, because air exiting the outlet end of one scrubber 3, could be recirculated to the inlet of the adjacent scrubber 3.
Also alternatively regarding the first issue, the scrubber module 40 in Hopkins comprises a baffle structure 50.  Hopkins Fig. 4, [0036].  The baffle structure 50 Id.  The structural framework comprises a plurality of interconnected structural members, which are the cells containing serpentine flow passageways 51.  Id.  These form a plurality of three-dimensional modules, which are the cells.  Id.  The cells are in airflow communication with each other, because air exiting one cell could recirculate back into an adjacent cell.  Each cell is configured to support a portion of structured packing material comprising a plurality of corrugated sheets (deflection plates 74) arranged to define a plurality of flow passages (passageways 51).  Id. at Fig. 4, [0046].  The structured packing is arranged to receive atmospheric air in a flow direction from a first opposed dominant face (the upstream face of each cell) toward a second opposed dominant face opposite the first dominant face (the downstream face of each cell).  Id.  The structured packing is positioned to receive liquid from distributor 64, through the flow passages 51.  Id. at Fig. 4, [0041].  The structured packing material is enclosed in each cell to form a slab of structured packing material, defined by a length, height and depth, as seen in Fig. 4.  

    PNG
    media_image5.png
    573
    527
    media_image5.png
    Greyscale

It would have been obvious to use the internal structure of Hopkin’s scrubber module 40, in place of Fornai’s packing 19, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).
Regarding the second issue, it would have been obvious for Fornai’s device to have the claimed dimensions because adjusting the size of Fornai’s apparatus would merely constitute scaling up or scaling down the size of the device.  MPEP 2144.04(IV)(A).  There is no evidence that the claimed device with the dimensions of claim 1 would perform differently than the prior art.  Rather, Applicant’s disclosure teaches that the dimensions of the structured packing are not critical as it states that the “packing 12 may be, for example 1–2 meters thick between the opposed dominant faces” while in “other embodiments, the packing 12 may be thicker or thinner.”  Spec. p. 15, ll. 13–15.
Regarding the third issue, in the air treatment arts, Bohanon disclsoes a system for pumping liquid onto a packing material 34.  Bohanon Fig. 1, col. 2, ll. 26–40.  The pumping system comprises a conduit 20 containing a flow valve 22 and a shut off valve 24.  Id.  The control valve 22 is beneficial to control the amount of liquid conveyed onto the packing material, and the shut off valve 24 is beneficial to allow a user to turn off the conduit 20 if necessary.  Id
It is noted that the preamble limitation describing the claimed apparatus as a “carbon dioxide capture facility” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2111.02(II).
It would have been obvious, however, for Fornai’s air purifier to comprise a scrubbing liquor capable of removing carbon dioxide from the ambient air.  Fornai’s scrubbing liquor comprises an aqueous solution with alkaline agents.  Fornai [0054].  The liquor is used to absorb VOCs from ambient air.  Id.  The ambient air contains carbon dioxide because air comprises carbon dioxide.  Spec. p. 1, ll. 14–18.  The reference, however, does not explicitly teach the scrubbing liquor removing carbon dioxide from the air.  
However, in the analogous art of removing VOCs from gas, Chowdhury disclsoes that aqueous caustic solutions containing sodium hydroxide (NaOH) are commonly used to scrub carbon dioxide and VOCs from gases containing these impurities.  Chowdhury [0003].  Sodium hydroxide is alkaline.  Spec. p. 2, ll. 4–11.  It would have been obvious to use an aqueous solution comprising sodium hydroxide as Fornai’s scrubbing liquor because Fornai’s scrubbing liquor is an aqueous solution with alkaline additives used to remove VOCs from air, and aqueous sodium hydroxide solutions are alkaline solutions used for removing VOCs from gas.  Chowdhury [0003].  When an aqueous sodium hydroxide solution is used as Fornai’s scrubbing liquor, this liquid would remove carbon dioxide from air because aqueous sodium hydroxide solutions are used to remove carbon dioxide, as well as VOCs, from gas.  Chowdhury [0003].  Additionally, the background section of instant disclosure admits that sodium hydroxide solutions have been used in prior art packed towers equipped with Mellapak to remove 
It is also noted that the limitations describing the operation of the “pump and control valve” fail to patentably distinguish over the prior art because they describe the manner of operating the claimed device rather than its structure.  MPEP 2114(II).
However, it would have been obvious for Fornai’s apparatus to operate in the claimed manner.  The pump 10 applies scrubbing liquor in a series of periodically, in a manner “to ensure an optimal efficiency of the scrubbing liquor.”  Fornai Fig. 1, [0028], [0041].  Therefore, the scrubbing liquor is applied in a series of pulses.  During the first pulse, the flow rate that the liquid is applied corresponds to the “first flow rate.”  The overall operational time for the apparatus corresponds to the “time duration.”  Therefore, the time that the first pulse is applied corresponds to the “first portion” of the time duration.  It would have been obvious for the first pulse to have a sufficient duration to replace a previous portion on the packing 19 with a new portion that has a greater absorption rate than the previous portion because the pulses are provided “to ensure an optimal efficiency of the scrubbing liquor.”  Id. at [0041].  
During the second pulse, the flow rate that the liquid is applied corresponds to the “second flow rate.”  The time that it takes for the second pulse to be applied corresponds to the “second portion of the time duration.”  It would have been obvious for time duration of the second pulse to be predetermined because the purpose of the application of the scrubbing liquor is to ensure optimal efficiency.  Fornai [0041].  Therefore, it would have been obvious for the duty cycle of the second pulse (i.e., the 
Claim 24 requires that for the carbon dioxide capture facility of claim 23, the structured packing material is positioned such that the flow of the liquid through the structured packing material is in a mean flow direction that is parallel to a plane defined by the first and second opposed dominant faces.  
Fornai teaches this feature because the liquid supplied onto packing media 19 by pump 10 flows down the packing media 19.  Fornai Fig. 1, [0028].
Claim 25 requires that for the facility of claim 24, the structured packing material is also positioned to allow the liquid to flow through the structured packing material by gravity.
Fornai teaches this feature because liquid is applied to the top of the packing media 19 by pump 10 so that it flows down the media 19.  Fornai Fig. 1, [0028].
Claim 26 requires that for the facility of claim 24, the structured packing material is positioned such that the first and second opposed dominant faces are vertically oriented.  
Fornai teaches this feature because the upstream and downstream faces of packing material 19 are vertically oriented, as seen in Fig. 1.
Claim 27 requires that for the facility of claim 23, the dimension between the first and second opposed faces that is parallel to the flow of the ambient air is between 1–3 meters.  
It would have been obvious for Fornai’s device to have the claimed dimensions because adjusting the size of Fornai’s apparatus would merely constitute scaling up or scaling down the size of the device.  MPEP 2144.04(IV)(A).  There is no evidence that the claimed device with the dimensions of claim 1 would perform differently than the prior art.  Rather, Applicant’s disclosure teaches that the dimensions of the structured packing are not critical for the reasons stated in the rejection of claim 23 above.
Claim 28 requires that for the facility of claim 23, a speed or direction of the fan can be selectively controlled based on a direction of wind incident on the structured packing material.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
Claim 29 requires that for the facility of claim 28, the fan comprises a part of a fan wall adjacent at least one of the first or second opposed dominant faces of the structured packing material.
Fornai teaches this feature because the wall of the blower 7 is adjacent to the upstream face of packing media 19.  Fornai Fig. 1, [0028].
Claim 32 requires that for the facility of claim 23, the liquid comprises a hydroxide solution.  Claim 33 
It would have been obvious, for Fornai’s scrubbing liquor to comprise sodium hydroxide for the reasons stated in the rejection of claim 23 above.
Claim 34 requires that for the facility of claim 23, the second flow rate is zero.  
Note that this limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
However, the second flow rate could interpreted as the rate that scrubbing liquor flows between pulses which would be zero.  Fornai [0041].
Claim 35 requires that for the facility of claim 23, the predetermined duty cycle is between 1–50% such that the first portion of the time duration is between 1–50% of the time duration.
Note that these limitations fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  MPEP 2114(II).
However, it would have been obvious for the first pulse applied by Fornai’s pump 10 to comprise 1–50% of the time duration that the apparatus is operating depending on how long the device operates.  Fornai [0041].
Claim 36 requires that for the facility of claim 23, the fan is positioned to influence flow of the ambient air through at least a portion of the structured packing material during the second portion of the time duration.
Fornai teaches this feature because the blower 7 moves air through the packing media 19 while scrubbing liquor is applied to the packing media 19.  Fornai [0028].
Claim 37 requires that for the facility of claim 23, the liquid and the structured packing material cooperatively achieve a liquid holdup that provides an increased 
Note that these limitations fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  MPEP 2114(II).
However, this result would be expected when Fornai’s pump 7 applies scrubbing liquor periodically rather than continuously because Fornai’s periodic application appears to be the same as the claimed method of liquid application.  Fornai [0041].
Claim 38 requires that for the facility of claim 23, the first and second portions of the time duration are distinct in value.
Note that this limitation fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  
However, in Fornai, the duration of the first and second pulses are distinct in time because the pulses are separate from one another.  Fornai [0041].
Claim 39 requires that for the facility of claim 23, the pump and the control valve, in combination, circulate the liquid through a liquid distributor system and to the structured packing material.
Fornai, modified to include Bohanon’s valves 22, 24 in the pumping system, teaches this feature.  Fornai’s pump 10, along with valves 22, 24, circulate liquid through nozzles 20 and into the packing material 19.  Fornai [0028].
Claim 40 requires that for the facility of claim 23, the structured packing material comprises one or more dead spots.  Dead spots are flaws in the packing material which are not wetted.  Spec. p. 9, ll. 5–10.  
It would have been obvious for Fornai’s packing material 19 to comprise at least one dead spot because the manufacturing process for structured packing produces materials with imperfections.  See Meski [0048].
Claim 41 requires that for the facility of claim 23, the structured packing material defines a plurality of cross-flow passages.  The term “cross-flow” means the direction of the flow of gas relative to the direction of the flow of liquid is orthogonal or perpendicular.  Spec. p. 3, ll. 15–18.
Fornai’s device has the ambient air inlet 1 located at the bottom of the scrubber 3 (containing the structured packing 19) with the air outlet 2 on the top.  Fornai Fig. 1, [0028].  The scrubbing liquor is also applied by nozzles 20 so that liquid flows from top to bottom of the packing 19.  Id.  Therefore, Fornai differs from claim 41 because it does not discloses a cross-flow relationship between the air and the scrubbing liquor as the air and liquid flow in parallel directions.
However, rearranging the parts of a device is within the ambit of a person of ordinary skill in the art when the rearrangement would not modify the operation of the device.  MPEP 2144.04(VI)(C).  Here, the purpose of the structured packing 19 is to provide a substrate to allow for scrubbing liquor to contact air to remove impurities from the air.  Fornai [0028].  The position of the inlet 1 and outlet 2 relative to the nozzles 20 does not make a difference as long as air and liquid can flow through the packing 19 to provide contact between the air and liquid.  Id.  Therefore, it would have been obvious 
Claim 43 requires for the device of claim 23, the structured packing material is positioned such that the flow of the liquid through the structured packing material is in a mean flow direction from the second opposed dominant face toward the first opposed dominant face.
In Fornai, the flow of liquid from nozzle 20 through the packing 19 is in a mean flow direction from the second opposed dominant face (the top, downstream side of the packing 19) toward the first opposed dominant face (the bottom, upstream side of the packing 19), as seen in Fig. 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23–29 and 32–43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–18 of U.S. Patent No. 9,095,813. claims 1–18 of U.S. Patent No. 9,095,813 substantially correspond to claims 23–29 and 32–43 of instant application.
Response to Arguments
35 U.S.C. 112, Second Paragraph
The Examiner withdraws the previous 35 U.S.C. 112, second paragraph rejections in light of the amendments.  However, the claims remain indefinite for the reasons stated above.
Prior Art Rejections
The Applicant argues that it would not have been obvious to modify Fornai’s device to have the claimed dimensions without extreme modifications and changes to the principle of operation of the apparatus.  Applicant Rem. dated Nov. 15, 2021 (“Applicant Rem.”) 10.  
The Examiner respectfully disagrees.  Merely scaling up or down the size of a prior art device does not establish patentability, when the prior art is scalable.  See MPEP 2144.04(IV)(A).  Here, Fornai’s device would operate in the same way if it was bigger or smaller, because air would be able to move through the device with liquid contacting the air, regardless of whether it was big or small.  Fornai recognizes this because it teaches that the device can be used in a relatively small scale, such as in a vehicle, or “on a bigger scale.”  Fornai [0002].
The Applicant’s remaining arguments are moot, in light of the newly cited prior art above.

Double Patenting
The Examiner maintains the double patenting rejections for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776